Exhibit 1
                                                                                          Capitol Corporate Services, Inc.
                                                                                          PO Box 1831
                                                                                          Austin, TX 78767
                                                                                          Phone: (800) 345-4647 Fax: (800) 432-3622
                                                                                          rassop@capitolservices.com




                                 Service Of Process Transmittal Notice

  LEGAL OPERATIONS                                    Date Processed:              10/30/2020
  ALTRIA CLIENT SERVICES LLC
  6601 W BROAD ST
  RICHMOND VIRGINIA 23230                             Completed By:                LEANNE JENSEN



                                                      Delivery Method to Client:   FEDEX 2 DAY LETTER



                                                      Tracking Number:             137232993003




Enclosed please find legal documents received on behalf of the client named below. These documents are
being forwarded in accordance with your instructions.



              Date / Time Received                 Transmittal #                       Delivered to Agent by
     10/30/2020 10:30 AM in MASSACHUSETTS            MA-195027                            PROCESS SERVER


 With Regard to Client
 PHILIP MORRIS USA INC.


 Title of Case or Action
 PATRICIA FITZGERALD, ET AL V. PHILIP MORRIS USA, INC. ET AL


 Case Number                                               Type of Document Served
 2081CV02586                                               CITATION/SUMMONS


 Court Name
 TRIAL COURT OF THE COMMONWEALTH SUPERIOR COURT DEPARTMENT MIDDLESEX



 Note




*1-195027I*
1-195027I
